Citation Nr: 1600623	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye condition, claimed as defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to March 1946 and from September 1950 to July 1952. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2011. 

The Veteran testified before a Decision Review Officer (DRO) of the RO in July 2013.  A transcript of the hearing has been associated with the claims file. 

In May 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The AOJ has now returned the case to the Board pursuant to 38 C.F.R. § 19.38 (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded by the Board in May 2015 to obtain missing medical records and to arrange for a VA examination.  Upon remand, his VA medical records were obtained and a VA examination was conducted in June 2015.  

After further review, the Board must find that the June 2015 VA examination is not entirely adequate as the VA examiner did not have access to untranslated copies of all relevant documents.  

More specifically, the June 2015 VA examiner reached a negative opinion, finding, for instance, that "[t]here is no evidence to suggest the Veteran's open angle glaucoma had its onset during the Veteran's service nor is causally related to any event or circumstance of his service."

The June 2015 VA examiner did not address a June 1968 statement from a non-VA Dr. Cordero.  This doctor wrote:

To whom it may concern:

I certify that I have treated the aforementioned patient on various occasions since 1957.  [H]e has experienced a progressive loss of vision, especially in [his] right eye, with frequent unspecified symptoms of conjunctivitis.  

[Illegible] has history of poisoning from liquefied gas in 1945.

The original copy of this letter was written in Spanish.  A translated copy of this letter was obtained only after the June 2015 VA examination was conducted.  The Board cannot assume that the June 2015 VA examiner was able to read the untranslated version.  In fact, based on the unconditional nature of the opinion, which indicates that there was "no evidence" suggesting a nexus, the Board must assume that the VA examiner could not read this June 1968 doctor's statement.  Thus, it appears that all relevant information was not before the examiner.  

Because the Board cannot rely on a VA examination that was based on an incomplete factual premise, remand is needed to obtain an addendum opinion.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 439 n. 8 (2011) (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the June 2015 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed eye condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the relevant information in the record, including the results of the prior examination and all recently translated documents.  Based on this review, the examiner is asked to address each of the following questions:

(a)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including two injuries he experienced (see below)?

(b)  If any visual defect is found to be a result refractive error, was there additional disability superimposed upon the refractive error during the Veteran's service or lifetime?  If so, is it at least as likely as not (i.e., equally probable) that the superimposed disability was related to either injury during the Veteran's service (see immediately below)?

For purposes of answering these questions, the examiner is asked to assume as true that the Veteran suffered two injuries during service involving (1) being rendered unconscious by exposure to a leaking heater; and (2) being struck in the left eye by a tree branch. 

Accordingly, the examiner should address whether either of these two injuries could have caused the later onset of the Veteran's vision conditions (even if the conditions manifested approximately 5 years after service or later).  The examiner is particularly asked to consider a June 1968 statement from Dr. Cordero, which notes the Veteran's "history of poisoning from liquefied gas in 1945" after stating that he had treated the Veteran for progressive loss of vision with frequent unspecified symptoms of conjunctivitis since 1957.  

In answering these questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and other information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your medical opinion.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




